Bloodworth, J.
Tlie bill of exceptions in this case was filed in the office of the clerk of the lower court on February 13, 1928, and was returnable to the March term, 1928, of the Court of Appeals. The bill of exceptions (together with the record) should have been transmitted to that term of the Court of Appeals in time to have been heard during that term, but it was not received by the clerk of that court until the 19th day of July, 1928, upon which date it was filed in the office of the clerk of the Court of Appeals. The bill of exceptions having reached .the Court of Appeals after the close of the docket of the term to which it was returnable, the writ of error must be dismissed. Adkins National Bank v. Harmon, 19 Ga. App. 657 (91 S. E. 1051).

Writ of error dismissed.


Broyles, O. J., and Luke, J., concur.